Case 2:17-cv-11089-KSH-CLW Document 43 Filed 01/30/20 Page 1 of 2 PageID: 1092




 REED SMITH LLP
 Formed in the State of Delaware
 Philip W. Danziger, Esq.
 Julia A. Lopez, Esq.
 506 Carnegie Center, Suite 300
 Princeton, New Jersey 08540
 Tel. (609) 987-0050
 Fax (609) 951-0824

 Attorneys for Defendants


                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW JERSEY


 TIAA-CREF LARGE-CAP GROWTH FUND, Civil Action No. 2:17-cv-11089-KSH-CLW
 et al.,

                         Plaintiffs,
                                                             ORDER ADMITTING
 v.                                                          C. NEIL GRAY, ESQ.
                                                                PRO HAC VICE
 ALLERGAN PLC, et al.,

                         Defendants.


         THIS MATTER having come before the Court by Philip W. Danziger, Esq., of Reed

 Smith LLP, attorneys for defendants Allergan plc, Paul M. Bisaro, Brenton L. Saunders, R. Todd

 Joyce, Maria Teresa Hilado, Sigurdur O. Olafsson, David A. Buchen, James H. Bloem,

 Christopher W. Bodine, Tamar D. Howson, John A. King, Ph.D., Catherine M. Klema, Jiri

 Michal, Jack Michelson, Patrick J. O’Sullivan, Ronald R. Taylor, Andrew L. Turner, Fred G.

 Weiss, Nesli Basgoz, M.D., Christopher J. Coughlin, and James D’Arecca (collectively, the

 “Defendants”) for an Order to permit C. Neil Gray, Esq. to appear and participate pro hac vice;

 and counsel for Plaintiffs having consented to the pro hac vice admission of C. Neil Gray, Esq.;

 and the Court having considered the supporting papers; and for good cause shown pursuant to
Case 2:17-cv-11089-KSH-CLW Document 43 Filed 01/30/20 Page 2 of 2 PageID: 1093




 Fed. R. Civ. P. 78 and L. Civ. R. 101.1, in the United States District Court for the District of

 New Jersey;

                       30 day of __________,
        IT IS on this ____          January 2020, ORDERED:

        1.      C. Neil Gray, Esq. shall be and hereby is permitted to appear pro hac vice in the

 above-captioned matters for all purposes, provided however, that all pleadings, briefs and other

 papers filed with the Court shall be signed by Philip W. Danziger, Esq. or another member in

 good standing of the Bar of the Supreme Court of New Jersey and this Court, who shall be held

 responsible for said papers and for the conduct of the case, as well as be held responsible for the

 conduct of the attorney admitted pro hac vice pursuant to this Order; and

        2.      C. Neil Gray, Esq. shall immediately notify this Court of any disciplinary

 proceeding or other matter affecting his standing at the bar of any other court, and

        3.      C. Neil Gray, Esq. shall pay the annual fee to the New Jersey Lawyer’s Fund for

 Client Protection in accordance with New Jersey Court Rule 1:28-2 for each year during the

 pendency of this matter including any appeals; and

        4.      C. Neil Gray, Esq. shall be bound by the Local Civil Rules of the United States

 District Court for the District of New Jersey, including but not limited to, the provisions of L.

 Civ. R. 103.1, Judicial Ethics and Professional Responsibility, and L. Civ. R. 104.1, Discipline

 of Attorneys; and

        5.      C. Neil Gray, Esq. shall be deemed to have agreed to take no fee in any tort case

 in excess of the New Jersey State Court Contingency Fee Rule, R. 1:21-7, as amended; and

        6.      C. Neil Gray, Esq. shall remit a payment of $150.00, payable to the Clerk, United

 States District Court for the District of New Jersey, pursuant to L. Civ. R. 101.1(c)(3).


                                            //s Cathy L. Waldor
                                       ___________________________
                                       Hon. Cathy L. Waldor, U.S.M.J.


                                                 -2-
